Filed 11/3/21 In re A.O. CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                         SECOND APPELLATE DISTRICT
                                      DIVISION EIGHT

In re A.O. et al., Persons Coming                          B311552
Under the Juvenile Court Law.

LOS ANGELES COUNTY                                         (Los Angeles County
DEPARTMENT OF CHILDREN                                      Super. Ct. No. 20CCJP06739A-B)
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

A.W.,

         Defendant and Appellant.

      APPEAL from orders of the Superior Court of Los Angeles
County, Pete R. Navarro, Juvenile Court Referee. Affirmed.
      Matthew I. Thue, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and O. Raquel Ramirez, Senior
Deputy County Counsel, for Plaintiff and Respondent.
                  ___________________________
       Mother A.W. appeals the juvenile court’s dispositional
order removing then seven-year-old Ameer O. and three-year-old
A.O. from her custody due to mother’s substance abuse and lack
of adequate supervision. She does not challenge the juvenile
court’s jurisdictional findings. Mother contends no substantial
evidence supports the finding that the children were in
substantial danger, or that there were no reasonable means to
protect them other than removal. We affirm.
                          BACKGROUND
       This family came to the attention of the Los Angeles
County Department of Children and Family Services
(Department) following a December 2020 referral that then two-
year-old A.O. was found wandering the streets alone at night,
wearing only a dirty shirt and diaper. Mother called 911 at
10:00 p.m. to report A.O. missing, more than an hour after the
Sheriff’s Department received the 911 call about the child.
       Mother told deputies she and A.O. were sleeping together
at approximately 8:20 p.m. She later woke up and discovered
A.O. was missing. Mother believed A.O. unlocked the door and
left through an open gate. Mother admitted this was not the first
time A.O. had unlocked the door and gone outside. The family
lived in a high crime neighborhood, with gang members next
door, and multiple shootings on the street where A.O. was found.
Mother was arrested for child endangerment.
       At the time of the incident, father was at work. Father was
employed as a forklift driver. Mother told the social worker that
she had smoked marijuana that afternoon. She smoked a “blunt”
while maternal great-grandmother was watching the children.
Mother denied that smoking marijuana affected her ability to
care for the children. Mother admitted to feeling depressed and




                                2
overwhelmed with her family’s living situation. She denied any
prior child welfare history.
       Father believed mother was a good parent, and that this
was a one-time mistake. Father signed a safety plan agreeing he
would supervise the children at all times, with the assistance of
maternal grandmother or maternal great-grandmother, who also
lived in the family home, and ensure that doors and the gate
were properly locked. Father admitted he smokes marijuana and
said he was willing to drug test. He was on formal probation for
grand theft and robbery convictions.
       The family had a 2017 general neglect referral for
Ameer O. in Riverside County, after mother miscarried at home
when she was 25 weeks pregnant and reported to the hospital the
next day with the deceased baby. Mother tested positive for
marijuana and admitted to using every other day during her
pregnancy. The referral was closed as unfounded, as toxicology
results on the baby were pending, and no autopsy was performed.
       There was also a 2014 referral from Riverside County as to
then seven-month-old Ameer O., based on mother’s and father’s
marijuana use in Ameer’s presence. The referral was closed as
mother and father were meeting his basic needs.
       At the December 28, 2020 detention hearing, the juvenile
court detained the children from mother, and allowed them to
remain in father’s care, with monitored visitation for mother.
       According to the February 2021 jurisdiction/disposition
report, father had installed a lock on the gate. He also stopped
smoking marijuana when the Department became involved with
the family.
       In January 2021, father reported that mother was recently
shot four times down the street from the family home. She was




                                3
complying with the court order that she not reside in the family
home. Father was committed to caring for the children, and he
wanted to move to a safer neighborhood. But father was
unwilling to participate in a Child and Family Team meeting.
The Department had been unable to schedule a time with father
to check on the children or assess the home, and no one answered
when the Department attempted to make unannounced home
visits.
        Mother told the social worker she was homeless, and that
she was shot in the arm while walking to breakfast. When a
Department social worker visited the family home, she saw a car
with gunshot holes parked out front. The Department was
concerned mother was frequenting the family home. When asked
to drug test, mother said she “[could] not right now.” She also
refused to participate in a Child and Family Team meeting.
Neither parent had submitted to drug testing.
        A February 2021 last minute information noted that father
was still not communicating with the Department, had not drug
tested, and had not made the children available. Mother tested
for the Department on February 10, 2021, and her test was
positive for marijuana at a level of 725 ng/ml.
        At the February 18, 2021 adjudication hearing, the court
sustained allegations under Welfare and Institutions Code
section 300, subdivisions (b) and (j), that mother failed to
adequately supervise A.O. while she was under the influence of
marijuana, that mother abuses marijuana, that father failed to
protect the children from mother’s substance abuse, and that this
conduct also put A.O.’s sibling, Ameer O. at risk of harm. The
court ordered mother and father to cooperate with the
Department’s assessment of the home, and also gave the




                                4
Department discretion to allow mother to return to the family
home.
       Mother and father continued to evade the Department, and
they did not respond to the Department’s attempts to make
contact with them. The Department was only once able to
contact mother by phone, despite repeated attempts. Therefore,
the Department was unable to assess the ability of mother or
father to care for the children. Mother tested positive for
marijuana on February 24, 2021, at a level of 286 ng/ml, and
tested positive again on March 8, 2021, at a level of 562 ng/ml.
       At the March 23, 2021 disposition hearing, mother’s
counsel argued that she was drug testing and had enrolled in
parenting classes, so she should be allowed to return home with
family maintenance services. Concerned that the parents were
still not cooperating with the Department, the court removed the
children from mother, and ordered them to remain in father’s
care. Mother was ordered to participate in a drug program,
testing, counseling, and parenting classes. Mother timely
appealed.
                           DISCUSSION
       Mother does not challenge the juvenile court’s jurisdictional
findings, and admits “the evidence available to the court
supported a finding that mother had a problem with marijuana
that interfered with her ability to safely supervise Ameer and
A.O.” Yet mother contends there was insufficient evidence the
children were at substantial risk of harm if returned to her care,
arguing that the Department addressed any safety concerns by
implementing a safety plan that required father to supervise the
children. We are not persuaded.




                                 5
      Removal is proper if the juvenile court finds by clear and
convincing evidence that “[t]here is or would be a substantial
danger to the physical health, safety, protection, or physical or
emotional well-being of the minor if the minor were returned
home, and there are no reasonable means by which the minor’s
physical health can be protected without removing the minor
from the minor’s parent’s . . . physical custody.” (Welf. & Inst.
Code, § 361, subd. (c)(1).) We review the dispositional order for
substantial evidence, keeping in mind the trial court had to find
clear and convincing evidence supporting removal. (In re V.L.
(2020) 54 Cal.App.5th 147, 155.) We must decide “ ‘whether the
record as a whole contains substantial evidence from which a
reasonable fact finder could have found it highly probable that
the fact was true.’ ” (Ibid.)
      We find such evidence here. The sustained jurisdictional
findings are prima facie evidence the children were unsafe with
mother. (See In re T.V. (2013) 217 Cal.App.4th 126, 135 [“The
jurisdictional findings are prima facie evidence the minor cannot
safely remain in the home.”].) Mother’s failure to supervise A.O.
could have had a tragic outcome, given the pervasive violence in
the neighborhood. Mother’s drug tests showed varying levels of
marijuana, indicating that she was still using. Despite the
Department’s repeated attempts to assist the family, mother and
father refused to participate in a Child and Family Team meeting
and were largely unresponsive to the Department’s repeated
attempts to assess the safety of the children. Under these
circumstances, the evidence amply supports the conclusion that
the children were in substantial danger, and that there were no
reasonable means to protect them other than removal.




                                6
                         DISPOSITION
      The dispositional orders are affirmed.



                        GRIMES, Acting P. J.

      WE CONCUR:

                        STRATTON, J.



                        HARUTUNIAN, J.*




*     Judge of the San Diego Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.



                                 7